DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 07/07/2022.

Claims 1-16 are pending.  Claims 1-12 are being examined.  Claims 13-16 are withdrawn from further consideration.  Claims 1, 2, 8, and 9 are amended with no new subject matter being introduced.

Claims 2-3 and 9-12 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

New grounds of rejection are made in light of the amendments.

Allowable Subject Matter
Claim 8 is allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view Merchant et al. (US 2016/0230730 A1).
Considering claim 1, Hansel teaches a system for reducing the release of hydrocarbons intermittently or continuously emitted from a hydrocarbon source into the atmosphere, the system comprising a hydrocarbon supply conduit (3,4,5 of Fig.1) having an inlet end and an outlet end, wherein the inlet end is configured to receive the emitted hydrocarbons from the hydrocarbon source (i.e., fuel source); an air supply conduit (1 of Fig. 1) having an inlet end configured to be coupled to an air source and an outlet end; a combustion device (Engine of Fig. 1) coupled to the outlet end of the hydrocarbon supply conduit and the outlet end of the air supply conduit, wherein the combustion device is configured to receive the hydrocarbons from the hydrocarbon supply conduit and the air from the air supply conduit, and wherein the combustion device is configured to ignite and combust the hydrocarbons in the combustion chamber; a catalytic converter (105 and 107 of Fig. 1) spaced apart from the combustion device; a transfer conduit extending from an outlet of the combustion device to an inlet of a catalytic converter (15/17 of Fig. 1); wherein the catalytic converter is configured to receive the combustion products and any un-combusted hydrocarbons from the transfer conduit, and wherein the catalytic converter includes a catalyst configured to oxidize the un-combusted hydrocarbons (Hansel, Fig. 1 and Col. 9 lines 17-61).
Hansel does not explicitly teach a gas diffuser disposed in the combustion device, wherein the gas diffuser has an open inlet end and configured to receive the emitted hydrocarbons from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the emitted hydrocarbons from the gas diffuser into a combustion chamber of the combustion device.
However, Merchant teaches to promote sufficient fuel mixing, a fuel conduit is connected between the fuel injector and a gas diffuser which is disposed within the intake runner of each combustion cylinder (Merchant, [0019]).  Merchant teaches the gas diffuser has an open inlet end to receive hydrocarbon/fuel from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the hydrocarbons/fuel from the diffuser into a combustion chamber of the combustion chamber (Merchant, [0027] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas diffuser disposed in the combustion device, wherein the gas diffuser has an open inlet end and configured to receive the emitted hydrocarbons from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the emitted hydrocarbons from the gas diffuser into a combustion chamber of the combustion device.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve sufficient fuel mixing with a reasonable expectation of success.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view Merchant et al. (US 2016/0230730 A1), Xu et al. (US 2009/0250038 A1), and Ogata et al. (US 2018/0363579 A1).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a first low meter and first choke valve disposed along the hydrocarbon supply conduit and a second choke valve disposed along the air supply conduit.
Hansel teaches control of an air/fuel ratios within prescribed limits (Hansel, Col. 9 lines 18-28) and an air flow meter (Hansel ,Col. 11 lines 5-20), he does not explicitly teach a choke valve disposed along the air supply conduit positioned between the choke valve and the outlet of the air supply line.
However, Ogata teaches variable valves that adjust intake air flowing into the combustion chamber of an engine (Ogata, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second flow meter and a second choke valve disposed along the air supply conduit, wherein the second flow meter is positioned between the second choke valve and the outlet end of the air supply conduit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adjust the amount intake air flowing into the combustion chamber of the engine for desired air to fuel ratio with a reasonable expectation of success.
Hansel does not explicitly teach a first flow meter and a first choke valve disposed along the hydrocarbon supply conduit, wherein the first flow meter is positioned between the first choke valve and the outlet end of the hydrocarbon supply conduit.
However, Xu teaches a flow monitoring device such as a flow limit valve, a continuous position identification valve, or a flow meter, a fuel pressure sensor, and a controllable pressure regulator in combination with a prior art oxygen or A/F sensor to monitor the fuel flow under real time engine operations (Xu, [0010]-[0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first flow meter and a first choke valve disposed along the hydrocarbon supply conduit, wherein the first flow meter is positioned between the first choke valve and the outlet end of the hydrocarbon supply conduit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adjust/monitor the fuel flow under real time engine operations for desired air to fuel ratio with a reasonable expectation of success.
Considering claim 3, “wherein the pre-determined air-to-fuel ratio is configured to yield complete combustion of the hydrocarbons in the combustion device” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The claims require a first flow meter and first choke valve disposed along the hydrocarbon supply conduit and a second flow meter and second choke valve disposed along the air supply conduit configured to be adjusted to control the flow rate of hydrocarbons and air to achieve a pre-determined air-to-fuel ratio.  The combination of references teaches/obviates a first flow meter and first choke valve disposed along the hydrocarbon supply line and a second flow meter and second choke valve disposed along the air supply conduit and also teach the desire to control air/fuel ratios within prescribed limits.  Thus, the first/second flow meters and first/second choke valves would be capable of adjusting the flow rates to achieve any air/fuel ratio including a ratio that would yield complete combustion of the hydrocarbons in the combustion device.
Considering claim 9, Hansel teaches a system for reducing the release of hydrocarbons intermittently or continuously emitted from a hydrocarbon source into the atmosphere, the system comprising a hydrocarbon supply conduit (3,4,5 of Fig.1) having an inlet end and an outlet end, wherein the inlet end is configured to receive the emitted hydrocarbons from the hydrocarbon source (i.e., fuel source); an air supply conduit (1 of Fig. 1) having an inlet end configured to be coupled to an air source and an outlet end; a combustion device (Engine of Fig. 1) coupled to the outlet end of the hydrocarbon supply conduit and the outlet end of the air supply conduit, wherein the combustion device is configured to receive the hydrocarbons from the hydrocarbon supply conduit and the air from the air supply conduit, and wherein the combustion device is configured to ignite and combust the hydrocarbons in the combustion chamber; a catalytic converter (105 and 107 of Fig. 1) spaced apart from the combustion device; a transfer conduit extending from an outlet of the combustion device to an inlet of a catalytic converter (15/17 of Fig. 1); wherein the catalytic converter is configured to receive the combustion products and any un-combusted hydrocarbons from the transfer conduit, and wherein the catalytic converter includes a catalyst configured to oxidize the un-combusted hydrocarbons (Hansel, Fig. 1 and Col. 9 lines 17-61).
Hansel teaches control of an air/fuel ratios within prescribed limits (Hansel, Col. 9 lines 18-28) and an air flow meter (Hansel ,Col. 11 lines 5-20), he does not explicitly teach a choke valve disposed along the air supply conduit positioned between the choke valve and the outlet of the air supply line.
However, Ogata teaches variable valves that adjust intake air flowing into the combustion chamber of an engine (Ogata, [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second flow meter and a second choke valve disposed along the air supply conduit, wherein the second flow meter is positioned between the second choke valve and the outlet end of the air supply conduit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adjust the amount intake air flowing into the combustion chamber of the engine for desired air to fuel ratio with a reasonable expectation of success.
Hansel does not explicitly teach a first flow meter and a first choke valve disposed along the hydrocarbon supply conduit, wherein the first flow meter is positioned between the first choke valve and the outlet end of the hydrocarbon supply conduit.
However, Xu teaches a flow monitoring device such as a flow limit valve, a continuous position identification valve, or a flow meter, a fuel pressure sensor, and a controllable pressure regulator in combination with a prior art oxygen or A/F sensor to monitor the fuel flow under real time engine operations (Xu, [0010]-[0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first flow meter and a first choke valve disposed along the hydrocarbon supply conduit, wherein the first flow meter is positioned between the first choke valve and the outlet end of the hydrocarbon supply conduit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adjust/monitor the fuel flow under real time engine operations for desired air to fuel ratio with a reasonable expectation of success.
Hansel does not explicitly teach a gas diffuser disposed in the combustion device, wherein the gas diffuser has an open inlet end and configured to receive the emitted hydrocarbons from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the emitted hydrocarbons from the gas diffuser into a combustion chamber of the combustion device.
However, Merchant teaches to promote sufficient fuel mixing, a fuel conduit is connected between the fuel injector and a gas diffuser which is disposed within the intake runner of each combustion cylinder (Merchant, [0019]).  Merchant teaches the gas diffuser has an open inlet end to receive hydrocarbon/fuel from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the hydrocarbons/fuel from the diffuser into a combustion chamber of the combustion chamber (Merchant, [0027] and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a gas diffuser disposed in the combustion device, wherein the gas diffuser has an open inlet end and configured to receive the emitted hydrocarbons from the outlet end of the hydrocarbon supply conduit and a plurality of perforations configured to supply the emitted hydrocarbons from the gas diffuser into a combustion chamber of the combustion device.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve sufficient fuel mixing with a reasonable expectation of success.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view Merchant et al. (US 2016/0230730 A1) and Fujimoto et al. (US 2019/0017457 A1).
Considering claim 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.
Hansel teaches an ignitor coupled to the combustion device and configured to ignite the hydrocarbons in a combustion chamber of the combustion device by teaching an internal combustion engine of the type including spark ignition, compression ignition, and hot tube or glow plug ignition engines (Hansel, Col. 9 lines 19-22).
Hansel teaches the temperature of engine exhaust will vary widely depending upon engine operating conditions (Hansel, Col. 10 lines 9-22), he does not explicitly teach a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.
However, Fujimoto teaches a controller for an internal combustion engine comprising a temperature sensor which measures the temperature of the internal combustion engines and can be used to determine a failure state of the engine (Fujimoto, [0124]-[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to determine failure states of the engines with a reasonable expectation of success.
Considering claim 5, Hansel teaches the optimum temperature range for the catalytic converter and the temperature of the engine exhaust will not necessarily match and thus temperature control system will be needed (Hansel, Col. 10 lines 10-022).  Hansel teaches the temperature at the outlet of the catalyst is measured and transmitted to the control system to heat or cool exhaust feed (Hansel, Col. 10 lines 23-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a heater coupled to the catalytic converter and configured to adjust the temperature within the catalytic converter and a temperature sensor couple to the catalytic converter and configured to measure the temperature in the catalytic converter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to better control the temperature of the catalytic reactor and ensure reaction at desired temperature with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view Merchant et al. (US 2016/0230730 A1) and Kowalkowski et al. (US 2015/0068295 A1).
Considering claim 6, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for an outlet oxygen sensor coupled to the catalytic converter and configured to measure a concentration of oxygen proximal an outlet of the catalytic converter.
Hansel teaches an oxygen sensor upstream of the catalytic converter (Hansel, Col. 11 lines 53-65), he does not explicitly teach an outlet oxygen sensor coupled to the catalytic converter.
However, Kowalkowski teaches an oxidation catalyst/hydrocarbon injector testing system comprising a controller having a first oxygen sensor input configured and disposed to receive a first oxygen sensor value upstream of an oxidation catalyst and a second oxygen sensor input configured to receive a second oxygen sensor value downstream of the oxidation catalyst device; the controller is configured and disposed to perform a first test to detect one of a faulty oxidation catalyst device and a faulty hydrocarbon injector based on a difference between the first and second oxygen sensor values (Kowalkowski, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an inlet oxygen sensor coupled to the oxidation reactor (i.e., 107 of Fig. 1 of Hansel) and configured to measure a concentration of oxygen proximal the inlet of the oxidation reactor and an outlet oxygen sensor coupled to the oxidation reactor (i.e., 107 of Fig. 1 of Hansel) and configured to measure a concentration of oxygen proximal the outlet of the oxidation reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to detect a faulty oxidation catalyst device with a reasonable expectation of success.
It should be noted that with the addition of the oxygen sensors to the inlet and outlet of oxidation reactor 107 of Hansel, the system would comprise an oxygen sensor upstream and downstream of the first catalytic reactor 105 of Hansel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view of Merchant et al. (US 2016/0230730 A1) and Achiwa et al. (US 2016/0177805 A1).
Considering claim 7, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the combustion device and the catalytic converter being disposed in a housing.
Hansel does not explicitly teach the combustion device and the catalytic converter are disposed in a housing.
However, Achiwa teaches an exhaust apparatus of an outboard motor capable of providing a simple structure, downsizing the apparatus, and improving an engine power (Achiwa, [0010]).  Achiwa teaches the engine and the catalytic converter being disposed in a housing (i.e., cylinder block) (Achiwa, claims 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dispose the combustion device (i.e., engine) and the catalytic converter in a housing.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a simple downsized structure with a reasonable expectation of success.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view of Merchant et al. (US 2016/0230730 A1), Xu et al. (US 2009/0250038 A1), Ogata et al. (US 2018/0363579 A1), and Fujimoto et al. (US 2019/0017457 A1).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.
Hansel teaches an ignitor coupled to the combustion device and configured to ignite the hydrocarbons in a combustion chamber of the combustion device by teaching an internal combustion engine of the type including spark ignition, compression ignition, and hot tube or glow plug ignition engines (Hansel, Col. 9 lines 19-22).
Hansel teaches the temperature of engine exhaust will vary widely depending upon engine operating conditions (Hansel, Col. 10 lines 9-22), he does not explicitly teach a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.
However, Fujimoto teaches a controller for an internal combustion engine comprising a temperature sensor which measures the temperature of the internal combustion engines and can be used to determine a failure state of the engine (Fujimoto, [0124]-[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a temperature sensor coupled to the combustion device and configured to measure the temperature in the combustion chamber.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to determine failure states of the engines with a reasonable expectation of success.
Considering claim 11, Hansel teaches the optimum temperature range for the catalytic converter and the temperature of the engine exhaust will not necessarily match and thus temperature control system will be needed (Hansel, Col. 10 lines 10-022).  Hansel teaches the temperature at the outlet of the catalyst is measured and transmitted to the control system to heat or cool exhaust feed (Hansel, Col. 10 lines 23-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a heater coupled to the catalytic converter and configured to adjust the temperature within the catalytic converter and a temperature sensor couple to the catalytic converter and configured to measure the temperature in the catalytic converter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to better control the temperature of the catalytic reactor and ensure reaction at desired temperature with a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansel et al. (US 5451385) in view of Merchant et al. (US 2016/0230730 A1), Xu et al. (US 2009/0250038 A1), Ogata et al. (US 2018/0363579 A1), and Kowalkowski et al. (US 2015/0068295 A1).
Considering claim 12, all of the limitations are met by the prior art referenced in meeting claim 9 limitations except for an outlet oxygen sensor coupled to the catalytic converter and configured to measure a concentration of oxygen proximal an outlet of the catalytic converter.
Hansel teaches an oxygen sensor upstream of the catalytic converter (Hansel, Col. 11 lines 53-65), he does not explicitly teach an outlet oxygen sensor coupled to the catalytic converter.
However, Kowalkowski teaches an oxidation catalyst/hydrocarbon injector testing system comprising a controller having a first oxygen sensor input configured and disposed to receive a first oxygen sensor value upstream of an oxidation catalyst and a second oxygen sensor input configured to receive a second oxygen sensor value downstream of the oxidation catalyst device; the controller is configured and disposed to perform a first test to detect one of a faulty oxidation catalyst device and a faulty hydrocarbon injector based on a difference between the first and second oxygen sensor values (Kowalkowski, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an inlet oxygen sensor coupled to the oxidation reactor (i.e., 107 of Fig. 1 of Hansel) and configured to measure a concentration of oxygen proximal the inlet of the oxidation reactor and an outlet oxygen sensor coupled to the oxidation reactor (i.e., 107 of Fig. 1 of Hansel) and configured to measure a concentration of oxygen proximal the outlet of the oxidation reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to detect a faulty oxidation catalyst device with a reasonable expectation of success.
It should be noted that with the addition of the oxygen sensors to the inlet and outlet of oxidation reactor 107 of Hansel, the system would comprise an oxygen sensor upstream and downstream of the first catalytic reactor 105 of Hansel.

Response to Arguments
Applicant’s arguments filed regarding Hansel fails to teach a gas diffuser have been fully considered and are persuasive.  However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Merchant et al. (US 2016/0230730 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734